EXHIBIT B JOINT FILING AGREEMENT This Joint Filing Agreement is filed as an exhibit to Schedule 13G being filed by Sems Capital, LLC and Lloyd Sems in compliance with Rule 13d-1(k) of the Securities and Exchange Commission, which requires an agreement in writing indicating that the Schedule 13G to which this Agreement is attached is filed on behalf of the below-named entities, that they are each responsible for the timely filing of the Schedule 13G and any amendments thereto and for the completeness and accuracy of the information concerning such persons contained therein. This Joint Filing Agreement may be executed in counterparts, each of which shall be deemed to be an original instrument, but all of such counterparts together shall constitute one agreement. In evidence thereof, the undersigned, being duly authorized, hereby execute this Joint Filing Agreement as of February 14, 2012. SEMS CAPITAL, LLC By: /s/Lloyd Sems Name: Lloyd Sems Title: Managing Member /s/ Lloyd Sems LLOYD SEMS
